       2:19-cv-00366-RMG           Date Filed 02/21/20     Entry Number 68       Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

 Andrew Green and Shirley Green, as legal )
 guardians of N.G. (a minor child) and )
 Andreia Samoria Green,                    )                 Case No. 2:19-CV-00366-RMG
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )
                                           )           DEFENDANTS’ REPLY IN SUPPORT OF
 Kanye West; Getting Out Our Dreams, II, )              MOTION FOR RECONSIDERATION
 LLC; UMG Recordings, Inc. a/k/a Universal )
 Music Group; Def Jam Recordings; Cydel )
 Young d/b/a Mr. Redan Music a/k/a Redan; )
 BMG Rights Management (US), LLC a/k/a )
 BMG Platinum Songs US and John Does 1- )
 30;                                       )
                                           )
        Defendants.                        )
                                           )

            Defendants Kanye West, Getting Out Our Dreams, II, LLC, Def Jam Recordings, and

UMG Recordings, Inc. (collectively, the “Defendants”) submit this reply in further support of

Defendants’ motion for reconsideration (Dkt. 61) of the Court’s Order Granting in Part and

Denying in Part Defendants’ Motion for Judgment on the Pleadings (Dkt. 59).

I.          INTRODUCTION

            In its January 17, 2020 Order, the Court denied Defendants’ motion for judgment on the

pleadings with respect to Plaintiffs’ claims for statutory damages and attorneys’ fees under the

Copyright Act on the grounds that “there are issues of material fact as to whether Plaintiffs’

copyright was preregistered prior to the commencement of the infringement and when Plaintiffs

knew of the infringement . . .” (Order at 5, Dkt. 59.) As detailed in Defendants’ motion for

reconsideration, preregistration is not at issue in this action, because the Green Recording was




3635974.1
       2:19-cv-00366-RMG             Date Filed 02/21/20       Entry Number 68        Page 2 of 6




not eligible for preregistration under 37 C.F.R. § 202.16(b)(3), nor does the Amended Complaint

allege that Plaintiffs preregistered the Green Recording.

            In their opposition brief, Plaintiffs do not claim that they preregistered the Green

Recording. Rather, Plaintiffs assert a new argument that the effective date of the copyright

registration for the Green Recording (hereinafter, “Copyright Registration”) should have been

April 20, 2016, rather than April 21, 2016. This argument is categorically false, because, as

explained below, the “effective date” of a copyright registration is the day on which “an

application, deposit, and fee . . . have all been received in the Copyright Office.” 17 U.S.C. §

410(d).

            Although Plaintiffs submitted an application for the Green Recording on April 20, 2016,

Plaintiffs did not submit the “deposit” until April 21, 2016. (See Acknowledgment of Uploaded

Deposit, dated April 21, 2016, attached as Ex. A.)1 Thus, the Copyright Office properly issued

an “effective date” of April 21, 2016 for the Copyright Registration, in accordance with 17

U.S.C. § 410(d).

            Accordingly, there are no material facts in dispute with regard to Plaintiffs’ ineligibility

for statutory damages and attorneys’ fees under the Copyright Act. Therefore, Defendants move

the Court to reconsider its ruling regarding Plaintiffs’ claims for statutory damages and

attorneys’ fees because preregistration is not at issue in this action and Plaintiffs’ claims for

statutory damages and attorneys’ fees are barred under 17 U.S.C. § 412(2).




1
         The Acknowledgement of Uploaded Deposit was produced by Plaintiffs at Bates
Plaintiffs_011020_8.


3635974.1                                             2
       2:19-cv-00366-RMG             Date Filed 02/21/20        Entry Number 68        Page 3 of 6




II.         ARGUMENT

A.          The Effective Date of the Copyright Registration is April 21, 2016

            The Copyright Registration for the Green Recording is attached as Exhibit C to the

Amended Complaint and lists an effective date of April 21, 2016. (Am. Compl. Ex. C, Dkt. 15.)

            In their opposition brief, Plaintiffs claim that “the proper effective date of registration

should have been April 20, 2016, rather than April 21, 2016” because Plaintiffs submitted the

application for copyright registration of the Green Recording on April 20, 2016. (Opp. Br. at 2,

Dkt. 67.) This argument fails because Plaintiffs did not submit the “deposit” with the Copyright

Office until April 21, 2016. (See Ex. A.)

            Section 410(d) of the Copyright Act provides:

                   The effective date of a copyright registration is the day on which
                   an application, deposit, and fee, which are later determined by the
                   Register of Copyrights or by a court of competent jurisdiction to be
                   acceptable for registration, have all been received in the Copyright
                   Office.

17 U.S.C. § 410(d) (emphasis added).

            This means that the “effective date” of a copyright registration is the date upon which an

application, a deposit, and a fee “have all been received in the Copyright Office.” See id.

(emphasis added). Although Plaintiffs submitted an application for the Green Recording on April

20, 2016, Plaintiffs did not submit the “deposit” until April 21, 2016. (See Ex. A.) Thus, the

Copyright Office properly issued an “effective date” of April 21, 2016 for the Copyright

Registration, in accordance with 17 U.S.C. § 410(d).

            Plaintiffs only attached the confirmation of application and payment for copyright

registration with their opposition brief, despite the fact that Plaintiffs had a copy of the

“Acknowledgment of Uploaded Deposit” in their possession and were fully aware that the




3635974.1                                              3
       2:19-cv-00366-RMG            Date Filed 02/21/20       Entry Number 68         Page 4 of 6




copyright application deposit was not submitted to the Copyright Office until April 21, 2016.

Notably, the confirmation of application attached to Plaintiffs’ opposition brief expressly states:

“To complete your submission, please submit the required copy(ies) of your work

(http://www.copyright.gov/eco/help-deposit-req.html).” (Dkt. 67-1.)

            Thus, the Court should disregard Plaintiffs’ attempts to confuse and misstate the effective

date of the Copyright Registration.

B.          Plaintiffs’ Claims for Statutory Damages and Attorneys’ Fees Are Barred Under
            Section 412(2)

            Section 412 of the Copyright Act provides:

                   In any action under this title, other than an action brought for a
                   violation of the rights of the author under section 106A(a), an action
                   for infringement of the copyright of a work that has been
                   preregistered under section 408(f) before the commencement of the
                   infringement and that has an effective date of registration not later
                   than the earlier of 3 months after the first publication of the work or
                   1 month after the copyright owner has learned of the infringement,
                   or an action instituted under section 411(c), no award of statutory
                   damages or of attorney’s fees, as provided by sections 504 and 505,
                   shall be made for—

                   (1) any infringement of copyright in an unpublished work
                   commenced before the effective date of its registration; or

                   (2) any infringement of copyright commenced after first publication
                   of the work and before the effective date of its registration, unless
                   such registration is made within three months after the first
                   publication of the work.

17 U.S.C. § 412.

            As detailed in Defendants’ motion for reconsideration, preregistration, Section 411(c) and

Section 412(1) are not at issue in this action. Under Section 412(2), statutory damages and

attorneys’ fees are barred where “any infringement of copyright commenced after first




3635974.1                                            4
       2:19-cv-00366-RMG             Date Filed 02/21/20      Entry Number 68         Page 5 of 6




publication of the work and before the effective date of its registration, unless such registration is

made within three months after the first publication of the work.” 17 U.S.C. § 412(2).

            Here, it is undisputed that the alleged infringement commenced after first publication of

the work, because the Green Recording was first published on January 20, 2016—the same date

that the Green Recording was created and uploaded to Instagram by Alice T. Johnson. (Am.

Compl. ¶¶ 20-23, Dkt. 15; Am. Compl. Ex. C., Dkt. 15-3.) Similarly, it is undisputed that the

alleged infringement commenced before the effective date of registration, because Defendants

publicly released The Life of Pablo album, which includes the song “Ultralight Beam,” on

February 14, 2106 and the effective date of the Copyright Registration is April 21, 2016. (Am.

Compl. ¶ 33, Dkt. 15; Am. Compl. Ex. C, Dkt. 15-3.)

            In their opposition brief, Plaintiffs concede that the Copyright Registration does not fall

within the three-month grace period by arguing that the effective date of the Copyright

Registration should have been April 20, 2016, instead of April 21, 2016. As explained above,

the Copyright Office properly issued an effective date of April 21, 2016 for the Copyright

Registration, because Plaintiffs did not submit the deposit until April 21, 2016. (See Ex. A.)

Thus, it is undisputed that the Green Recording was first published on January 20, 2016 and the

effective date of registration for the Copyright Registration is April 21, 2016 — exactly three

months and one day after first publication. Plaintiffs failed to timely register the Green

Recording within three months of first publication.

            Accordingly, there are no issues of material fact in dispute with respect to whether

Plaintiffs’ claims for statutory damages and attorneys’ fees are barred under 17 U.S.C. § 412(2)

and therefore, the Court should dismiss Plaintiffs’ claims for statutory damages and attorneys’

fees under the Copyright Act.




3635974.1                                             5
       2:19-cv-00366-RMG            Date Filed 02/21/20       Entry Number 68        Page 6 of 6




III.        CONCLUSION

            For the foregoing reasons, Defendants respectfully request that the Court reconsider its

Order denying Defendants’ motion for judgment on the pleadings with respect to Plaintiffs’

claims for statutory damages and attorneys’ fees and issue a ruling that Plaintiffs’ claims for

statutory damages and attorneys’ fees pursuant to 17 U.S.C. §§ 504(c), 505 (counts I, II, III) are

barred by 17 U.S.C. § 412(2).

                                  NELSON MULLINS RILEY & SCARBOROUGH LLP


                                      By: /s/ John C. McElwaine
                                         John C. McElwaine
                                         Federal Bar No. 6710
                                          E-Mail: john.mcelwaine@nelsonmullins.com
                                          Robert W. Whelan
                                          Federal Bar No. 9242
                                          E-Mail: robert.whelan@nelsonmullins.com
                                          M. Kathleen McTighe Mellen
                                          Federal Bar No. 11652
                                          E-Mail: katie.mellen@nelsonmullins.com
                                          151 Meeting Street / Sixth Floor
                                          Post Office Box 1806 (29402-1806)
                                          Charleston, SC 29401-2239
                                          (843) 853-5200

                                      BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                      DROOKS, LINCENBERG & RHOW, P.C.
                                          Grace W. Kang (admitted pro hac vice)
                                          E-mail: gkang@birdmarella.com
                                          Christopher Jumin Lee (admitted pro hac vice)
                                          E-mail: clee@birdmarella.com
                                          1875 Century Park East, 23rd Fl.
                                          Los Angeles, CA 90067-2561
                                          (310) 201-2100

                                      Attorneys for Kanye West, Getting Out Our Dreams, II, LLC,
                                      Def Jam Recordings and UMG Recordings, Inc.
Charleston, South Carolina
February 21, 2020




3635974.1                                            6
